Citation Nr: 1811477	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder, including nevi and atopic dermatitis, to include due to in-service sun exposure and ionizing radiation/mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from May 1996 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee Oklahoma.  Jurisdiction over his appeal was subsequently transferred to the RO in Lincoln, Nebraska.  

In April 2013, the Veteran testified at a Board hearing.  He previously testified at a hearing before a Decision Review Officer (DRO) in March 2012.  Hearing transcripts are of record.

In December 2014, the Board remanded the Veteran's service connection claim for a skin disorder for further development.  After completing further development, the agency of original jurisdiction (AOJ) continued the denial of the claim (as reflected in the February 2015 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

In March 2017, the Board remanded this matter again to the AOJ for additional development.  After accomplishing additional development, the RO continued the denial of the claim (as reflected in the June 2017 SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay regarding the issue of entitlement to service connection for a skin disorder; however, further development is necessary prior to the Board adjudicating this claim.

In the March 2017 remand, the Board determine that the January 2015 VA examiner's rationale was inadequate.  The Board observed the evidence of record contains numerous complaints and diagnoses of skin disorders.  The service treatment records reflect that the Veteran had staph infections, and symptoms of nodules, bumps, rashes, and yellow crusting on the skin.  Post-service private treatment records reflect that the Veteran received surgery for cyst removals, and had symptoms of bumps and rashes.  The VA examiner did not address the various skin disorders for the entire period on appeal (from 2009 to the present).  

A VA medical opinion was obtained in April 2017.  The VA physician determined that the Veteran does not have a skin condition that is at least as likely as not (50 percent or greater probability) incurred in or caused by service.  The physician explained that during the 1997 period the Veteran had three separate visits for what seemed to be a confusing skin rash, interpreted by a number of paramedical personnel as being impetigo/tinea corporis/eczema.  He explained that many times, these lesions can be confusing on initial interpretation, until they coalesce and become more definitive.  He noted that the rash likely resolved, as they have not been mention since.  With respect to nevi, the examiner noted that it is very common in the general public, and the origins have been explained in previous VA examinations.  He noted that nevi was mentioned in service treatment records; however, nevi are common and the history and development of nevi, could easily have been present even prior to service.  He concluded that whether any nevi truly had their inception in service will remain unknown.  

Unfortunately, the Board finds that the April 2017 VA medical opinion is not adequate to decide the claim.  Specifically, the VA physician in April 2017 did not discuss the Veteran's post-service private treatment records with respect to being diagnosed as having atopic dermatitis.  In this regard, a February 2007 private treatment record documents that the Veteran reported a history of eczema since 1997.  He reported that his rash had become worse in the past three months.  The Veteran was diagnosed with atopic dermatitis.  In addition, a January 2010 private treatment record reveals that the Veteran sought treatment for macular plaques and papules, pruritic and excoriated rash in several areas.  He was diagnosed with atopic dermatitis.  Thereafter, the Veteran filed a service connection claim for a skin disorder in August 2010.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosed disability immediately prior to the filing of the claim may be sufficiently proximate to be a current diagnosis).  With respect to the medical opinion regarding multiple nevi, the examiner did not address the Veteran's lay statements that he did not have skin issues with moles before going to Johnston Atoll.  In light of the foregoing, another VA medical opinion, and VA examination, if deemed necessary, is warranted prior to adjudicating the claim on appeal

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his disabilities on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims file.

2. After completing foregoing and associating any outstanding evidence with the claims file, obtain a VA medical opinion from an appropriate medical specialist regarding the Veteran's service connection claim for a skin disorder.  Only arrange for the Veteran to undergo a VA examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report).

The medical specialist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability or residual to include nevi and atopic dermatitis had its onset during active military service or is otherwise related to active military service.

The medical specialist must provide a rationale for all opinions and conclusions reached, citing medical and lay evidence leading to the conclusions.  The examiner should specifically address the findings of nevi, rash, impetigo, and tinea corporis during service and whether they related to the Veteran's diagnosed skin disorders during the appeal period, to include the current diagnosis of atopic dermatitis and nevi.  

As part of his or her explanation in support of the medical opinion, the examiner must discuss the lay evidence of record to include the Veteran's lay statement in February 2007 to his medical provider that he had a history of eczema since 1997and the lay statement in his June 2011 substantive appeal that he never had skin issues like moles before going to Johnston Atoll.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


